DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 3, 5-7, 9-10, 13-14, 17-18, 21-22 & 28-29 are pending and have been examined in this application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: constant air volume devices & variable air volume devices in claims 1 & 28-29, a control unit in claims 1 & 28-29, a model module & optimizer module in claims 1 & 28-29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A) “means for sensing particles” in Claim 1, 28 & 29 is recited to include “laser particle counters or viable particulate air monitoring sensors” (pg. 7). Therefore, means for sensing has been interpreted to be a laser particle counter, viable particulate air monitoring sensor or their equivalence.
B) “constant air volume devices” & “variable air volume devices” in Claim 1 & 29 are recited to include dampers (pg. 22). Therefore, “constant air volume devices” & “variable air volume devices” have been construed to be dampers or their equivalences.
C) “means for sensing secondary” in Claims 1, 28-29 is recited to include a temperature sensor, humidity sensor, pressure sensor, differential pressure sensor, airborne molecular contamination sensor, contaminant deposition sensor, air flow sensor, proximity sensor and combinations thereof (pg. 7). Therefore, “means for secondary sensing” has been interpreted to be from the above list or their equivalences.
D) “a model module” in Claims 1, 28-29 & “optimizer module” in Claims 28-29 & “means for monitoring” in Claim 22 have no structure in the original disclosure capable of performing the function. Therefore, the limitations are indefinite (see 112(b) below).
E) “driver means” and “secondary driver means” in Claim 28 have no structure in the original disclosure capable of performing the function. Therefore, the limitations are indefinite (see 112(b) below).
F) “control unit” in Claims 1, 28-29 is recited to include processor, microprocessor, memory, ADC, DAC. Therefore, “control unit” has been interpreted to be from the above list or their equivalence.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, 9-0, 13-14, 17-18, 21-22 & 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) Claim limitations “a model module” in Claims 1, 28-29 & “optimizer module” in Claims 1 & 28-29 & “means for monitoring” in Claim 22 & “driver means” in Claim 28 & “secondary driver means” in Claim 28 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no structure for any of the functions above in the specifications. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

B) Claims 3, 5-7, 9-10, 13-14, 17-18 & 21-22 are also rejected due to their dependency on Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 9-10, 13-14, 18, 22 & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2013/0324026 A1 to Fiorita in view of US Patent Publication Number 2005/0224591 A1 to Wolfson and further in view of US Patent Publication Number 2017/0030598 A1 to Burns.

A) As per Claims 1 & 28, Fiorita teaches a control system (Fiorita: Figure 1) to maintain a desired concentration of airborne contamination in a cleanroom being comprised of a plurality of zones (Fiorita: Figure 1, many zones in three rooms), a duct system in fluid connection with at least one zone of said plurality of zones, an air handling unit being in fluid connection with said at least one zone through said duct system and being comprised of an air handling device (Fiorita: Figure 1, Item 51 with fan 28) and a secondary condition device (Fiorita: Figure 1, Item 32), a constant air volume device in fluid connection with said at least one zone (The Examiner notes that this is merely part of the structure the control system is interacting with and as such must merely be capable of maintain a contamination concentration in a system with constant air volume devices, which Fiorita certainly is), a variable air volume device in fluid connection with said at least one zone (Fiorita: Figure 1, Items 26 in return ducts 46), and ducting in fluid connection with said variable air volume device, the control system comprising: 
means for sensing particles within said zone (Fiorita: Figure 1, Item 45); and 
means for sensing a secondary condition within at least one zone, said secondary condition being at least one of a group consisting of an environmental condition, a process condition and a system condition (Fiorita: Figure 1, Item 34); 
7a control unit being in communication with said means for sensing particles and said devices and said means for sensing said secondary condition so as to receive particle sensor data input from said means for sensing particles and secondary condition data input from said means for sensing said secondary condition, said control unit being in communication with said devices and said secondary condition device so as to send an output control signal to said air handling device and a secondary output control signal to said secondary condition device (Fiorita: Figure 1, all sensors in 18 are used in control of all systems in 16),
wherein the control unit has a cost function (Fiorita: Paragraph 0020-0021)
wherein said output control signal is based on secondary condition data input (Fiorita: Figure 1, all sensors in 18 are used in control of all systems in 16), and 
wherein said secondary output control signal is based on said particle sensor data input (Fiorita: Figure 1, all sensors in 18 are used in control of all systems in 16).
Fiorita does not teach a driver or a secondary driver;
wherein said control unit is comprised of a model module and an optimizer module having a cost function, said model module being in communication with said air handling device, and with said secondary condition device,
said output control signals based on said cost function applied to said secondary condition data input and said particle sensor data.
However, Wolfson teaches a driver or a secondary driver (Wolfson: Figure 10, Items 210, 212, 214 & 216).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Fiorita by having the fan and heat exchangers controlled by a drivers, as taught by Wolfson, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Fiorita with these aforementioned teachings of Wolfson since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the driver controlled systems in Wolfson for the not explicitly controlled systems of Fiorita. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Fiorita in view of Wolfson does not teach wherein said control unit is comprised of a model module and an optimizer module having a cost function, said model module being in communication with said air handling device, and with said secondary condition device,
said output control signals based on said cost function applied to said secondary condition data input and said particle sensor data.
However, Burns teaches a model module and an optimizer module having a cost function (Burns: Paragraph 0016), said model module being in communication with said air handling device, and with said secondary condition device,
said output control signals based on said cost function applied to said secondary condition data input and said particle sensor data (cost function of burns applied to all processes in Fiorita from sensors 18 to structures 16).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Fiorita in view of Wolfson by adding a model and optimizer module to the control unit, as taught by Burns, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Fiorita in view of Wolfson with these aforementioned teachings of Burns with the motivation of being able to predict future energy usage such that the airflow is present when necessary but energy is not wasted, thereby saving costs of operation.

B) As per Claim 3, Fiorita in view of Wolfson and Burns teaches all the limitations except explicitly that said desired concentration of airborne contamination is specified by the a number of non-viable particles per cubic meter having a particle size of at least one of a group consisting of: equal to or greater than 0.1um, equal to or greater than 0.2 um, equal to or greater than 0.3 um, equal to or greater than 0.5um, equal to or greater than 1 um and equal to or greater than 5um in diameter.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make particle size equal to or greater than 0.1um, since it has been held that where the general conditions of a claim are disclosed in the prior art (a cleanroom), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that particle size is a result effective variable because the smaller the size of particle controlled, the cleaner the room.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make equal to or greater than 0.1um, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

C) As per Claim 5, Fiorita in view of Wolfson and Burns teaches that said air handling unit is in fluid connection with said plurality of zones through said ducting system, the control system further comprising:
a plurality of constant air volume devices (The Examiner notes that this is merely part of the structure the control system is interacting with and as such must merely be capable of maintain a contamination concentration in a system with constant air volume devices, which Fiorita certainly is is accordance with 112(b) rejection above), each constant air volume device corresponding to and being in fluid connection with a respective zone; and 
 12a plurality of variable air volume devices, each variable air volume device corresponding to and being in fluid connection with a respective zone (Fiorita: Figure 1, Items 26 are multiple, one for each return air duct 46).

D) As per Claim 6, Fiorita in view of Wolfson and Burns teaches that said air handling device is comprised of one of a group consisting of: a pre-filter, a secondary filter, a main air blower (Fiorita: Figure 1, Item 28), and a high-efficiency particulate air (HEPA) filter element, and wherein said secondary condition device is comprised of one or a group consisting of: a heating element and a cooling element (Fiorita: Figure 1, Item 32).

E) As per Claim 7, Fiorita in view of Wolfson and Burns teaches that said air handling unit is further comprised another air handling device having another drivers corresponding to said another air handling device, wherein said another air handling devices is comprised of at least one of a group consisting of: a pre-filter, a secondary filter, a main air blower (Fiorita: Figure 1, Item 28), and a high-efficiency particulate air (HEPA) filter element (Fiorita: Figure 1, Item 30),
wherein said control unit is in communication with said driver and said another driver, said driver being in communication with said air handling device, said another driver being in communication with said another air handling device, and wherein said air handling device is in communication with said control unit so as to receive said output control signal corresponding to said air handling device, and 
wherein said another air handling device is in communication with said control unit so as to receive another output control signal corresponding to said another air handling device, said another output control signal being based on said secondary condition data input and said cost function applied to said secondary condition data input (each system has a driver; Wolfson: Figure 10, Items 210, 212, 214 & 216).

F) As per Claim 9, Fiorita in view of Wolfson and Burns teaches that the means for sensing said secondary condition is comprised of at least one of a group consisting of: a temperature sensor (Fiorita: Figure 1, Item 34), humidity sensor, pressure sensor, differential pressure sensor, airborne molecular contamination sensor, contaminant deposition sensor, airflow sensor, and proximity sensor.

G) As per Claim 10, Fiorita in view of Wolfson and Burns teaches that said cost function is comprised of at least one of a group consisting of energy price data and usage data (Fiorita: Figure 1, Item 44; Paragraph 0077).

H) As per Claim 13, Fiorita in view of Wolfson and Burns teaches that said output control signal is based on a comparison between said particle sensor data input and a user-configured particle concentration and a comparison between said cost function and at least one of a group consisting of a user-configured energy price and a user-configured usage amount (Fiorita: best shown in Figure 0042, with initial configuration via user input & Burns: Figure 1C, Items 142).

I) As per Claim 14, Fiorita in view of Guiles, Sharp and Burns teaches that said air handling device is comprised of said main air blower having a 15respective driver (Guiles: Figure 1, Item 32), said control unit sending said output control signal to said respective driver so as to supply air volume said cleanroom.

K) As per Claim 18, Fiorita in view of Wolfson and Burns teaches that said model module being in communication with said air handling device through said driver so as to receive an operating condition of said air handling device to generate predicted future outputs, wherein said model module is in communication with said optimizer so as to input a difference between said predicted future outputs from said model module and a reference trajectory from extrinsic data analysis to said optimizer, said difference being defined as future errors and so as to receive modeled system behavior as future inputs from said optimizer and which models HVAC system behaviour; and wherein said output control signal is based on said particle sensor data input, said cost function, said modeled system behavior as future inputs, constraints through said optimizer (Burns: best shown in Figure 7).

L) As per Claim 22, Fiorita in view of Wolfson and Burns teaches that means for monitoring energy performance being in communication with said model module so as to send energy performance data to said control unit, wherein said output control signal is based on said particle sensor data input, said cost function, and said energy performance data (Fiorita: Figure 1, Item 38, receives pressure data showing the decrease or increase in energy usage from the two modes).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorita in view of Wolfson and Burns as applied to claim 1 above, and further in view of US Patent Number 5,538,471 to Guiles.

A) As per Claim 17, Fiorita in view of Wolfson and Burns teaches that said model module is in communication with said means for sensing particles so as to receive past particle sensor data input, wherein said model module is comprised of past data, and wherein said output control signal is based on said particle sensor data input, said cost function (Burns: Figure 1C, Item 140; model module of Burns receives past data from sensors), said past particle sensor data input.
Fiorita in view of Wolfson and Burns does not explicitly teach that there is past data from the drivers.
However, Guiles teaches past data from drivers (Guiles: Col. 4, lines 1-4).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Fiorita in view of Wolfson and Burns by having the control receive past data from the drivers, as taught by Guiles, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Fiorita in view of Wolfson and Burns with these aforementioned teachings of Guiles with the motivation of being able to control the system based on the status of the various systems.


Claims 21 & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorita in view of Wolfson and further in view of Burns and even further in view of US Patent Publication Number 2014/0260692 A1 to Sharp.

A) As per Claim 29, Fiorita teaches a control system (Fiorita: Figure 1) to maintain a desired concentration of airborne contamination in a cleanroom being comprised of a plurality of zones (Fiorita: Figure 1, many zones in three rooms), a duct system in fluid connection with at least one zone of said plurality of zones, an air handling unit being in fluid connection with said at least one zone through said duct system and being comprised of an air handling device (Fiorita: Figure 1, Item 51 with fan 28) and a secondary condition device (Fiorita: Figure 1, Item 32), a variable air volume device in fluid connection with said at least one zone (Fiorita: Figure 1, Items 26 in return ducts 46), and ducting in fluid connection with said variable air volume device, the control system comprising: 
means for sensing particles within said zone (Fiorita: Figure 1, Item 45); and 
means for sensing a secondary condition within at least one zone, said secondary condition being at least one of a group consisting of an environmental condition, a process condition and a system condition (Fiorita: Figure 1, Item 34); 
7a control unit being in communication with said means for sensing particles and said devices and said means for sensing said secondary condition so as to receive particle sensor data input from said means for sensing particles and secondary condition data input from said means for sensing said secondary condition, said control unit being in communication with said devices and said secondary condition device so as to send an output control signal to said air handling device and a secondary output control signal to said secondary condition device (Fiorita: Figure 1, all sensors in 18 are used in control of all systems in 16),
Wherein the control unit has a cost function (Fiorita: Paragraph 0020-0021)
wherein said output control signal is based on secondary condition data input (Fiorita: Figure 1, all sensors in 18 are used in control of all systems in 16), and 
wherein said secondary output control signal is based on said particle sensor data input (Fiorita: Figure 1, all sensors in 18 are used in control of all systems in 16).
Fiorita does not teach a driver or a secondary driver;
wherein said control unit is comprised of a model module and an optimizer module having a cost function, said model module being in communication with said air handling device, and with said secondary condition device,
said output control signals based on said cost function applied to said secondary condition data input and said particle sensor data.
However, Wolfson teaches a driver or a secondary driver (Wolfson: Figure 10, Items 210, 212, 214 & 216).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Fiorita by having the fan and heat exchangers controlled by a drivers, as taught by Wolfson, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Fiorita with these aforementioned teachings of Wolfson since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the driver controlled systems in Wolfson for the not explicitly controlled systems of Fiorita. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Fiorita in view of Wolfson does not teach wherein said control unit is comprised of a model module and an optimizer module having a cost function, said model module being in communication with said air handling device, and with said secondary condition device,
said output control signals based on said cost function applied to said secondary condition data input and said particle sensor data.
However, Burns teaches a model module and an optimizer module having a cost function (Burns: Paragraph 0016), said model module being in communication with said air handling device, and with said secondary condition device,
said output control signals based on said cost function applied to said secondary condition data input and said particle sensor data (cost function of burns applied to all processes in Fiorita from sensors 18 to structures 16).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Fiorita in view of Wolfson by adding a model and optimizer module to the control unit, as taught by Burns, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Fiorita in view of Wolfson with these aforementioned teachings of Burns with the motivation of being able to predict future energy usage such that the airflow is present when necessary but energy is not wasted, thereby saving costs of operation.
Fiorita in view of Wolfson and Burns does not teach a constant air volume device.
However, Sharp teaches a constant air volume device in fluid connection with said zone (Sharp: Figure 1, Item 51; Paragraph 0050; can be constant volume devices).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Fiorita in view of Wolfson and Burns by adding constant volume dampers, as taught by Sharp, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Fiorita in view of Wolfson and Burns with these aforementioned teachings of Sharp with the motivation of allowing more even pressure and insuring sudden unwanted surges in airflow do not occur.

B) As per Claim 21, Fiorita in view of Wolfson and Burns teaches all the limitations except a third party building management systems (BMSs) being in communication with said control unit so as to receive said output control signal.
However, Sharp teaches a third party building management systems (BMSs) being in communication with said control unit so as to receive said output control signal (Sharp: Figure 2, Item 180).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Fiorita in view of Wolfson and Burns by adding communication with a BMS, as taught by Sharp, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Fiorita in view of Wolfson and Burns with these aforementioned teachings of Sharp with the motivation of being able to communicate all information with entire building management system such that all building systems can be used cohesively, thereby saving energy and costs.

	Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1, 3, 5-7, 9-10, 13-14, 17-18, 21-22 & 28-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
A) The Applicant asserts that model module does not invoke 112(f) and is a software feature. The Examiner respectfully disagrees. Regardless of whether the model module is software or hardware, they limitation invokes 112(f) as it meets the 3-prong analysis. There is no structure to perform the function if it is construed to be hardware as mentioned above and there is no specific algorithm to perform the function of modeling if it is construed to be software. Paragraph 0093 speak about a model algorithm in general terms, but nothing specific.
B) The Applicant asserts that the driver means and secondary driver means also do not invoke 112(f) as driver is a known term in the art. The Examiner respectfully disagrees. The two driver means meet the 3-prong analysis and therefore invoke 112(f). The Examiner notes that the other independent claims contain “driver” and “secondary driver” without means, and such a modification to Claim 28 would also remove this interpretation.
C) The Applicant asserts that optimizer module does not invoke 112(f) as it is a software feature. The Examiner respectfully disagrees. As above with the model module, regardless of whether the model module is software or hardware, they limitation invokes 112(f) as it meets the 3-prong analysis. There is no structure to perform the function if it is construed to be hardware as mentioned above and there is no specific algorithm to perform the function of optimizing if it is construed to be software. 
D) The Applicant asserts that the combination does not teach an output control signal that prioritizes the particle sensor data and secondary condition data together. The Examiner notes that this limitation is not in the claims and is therefore moot. The combination with the cost function of Burns applied to the systems of Fiorita teaches all the limitations and therefore the rejection is proper and has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762